People ex rel. Hurd, Matter of v Warden, G.R.V.C., Riker's Is. (2016 NY Slip Op 00294)





Matter of People ex rel. Hurd, Matter of v Warden, G.R.V.C., Riker's Is.


2016 NY Slip Op 00294


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Acosta, Andrias, Moskowitz, JJ.


16685 400919/14

[*1] In re The People of the State of New York ex rel. Devar Hurd, Petitioner-Appellant,
vWarden, G.R..C., Riker's Island, Respondent-Respondent.


Devar Hurd, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Anthony J. Ferrara, J.), entered on or about August 7, 2014, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This appeal challenging the legality of petitioner's pretrial detention is moot, since he is currently incarcerated as the result of his conviction and sentencing (seePeople ex rel. Macgiollabhui v Schriro, 123 AD3d 633 [1st Dept 2014]), and no exception to the mootness doctrine applies (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK